CaSe: 5217-CI’-00011-DCN DOC #Z 172 Filed: 04/18/19 l Of 3. Page|D #Z 902

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

UNITED STATES OF AMERICA, : Docket No. 5:17-cr-00011-DCN-1

Plaintiff, : NOTICE OF CONSENT MDTION TO
: ADJOURN THE SENTENCING FROM
v. : APRIL 24, 2019 TO MAX 21, 2019

AT 2:00 P.M.
MAURICE A. STEWART,

Defendant.

 

TO: Aaron P. Howell,

Aasistant United States Attorney

Federal Building

2 South Main Street, Room 208

Akron, OH 44308
Dear Counsel:

PLEASE TAKE NOTICE that on a date and time to be Set by the
Court, the undersigned Counsel for the defendant Maurice Stewart
ahall move before the Court for an Order (with the government’e
consent) adjourning the Sentencing from April 24, 2019 to May 2l,
2019 at 2200 p.m.

PLEASE TAKE FURTHER NOTICE that in Support O§ this motion the

undersigned will rely on the accompanying Certification of Jay V.

Surgent, Esq.

CaSe: 5217-CI’-00011-DCN DOC #Z 172 Fi|e(j: 04/18/19 2 Of 3. Page|D #Z 903

Dated: April 18,

1595315_1

2019

  
 

Respectfully submitted,

   

urgent, E .

Bar ID NO. 0 9631976
We;ner Law Group LLP

629 Parsippany Road

P.O. Box 0438

Parsippany, N.J. 07054-0438
Ph. (9?3) 403-1100

Fax: (973) 403-0010
Attorneys for Defendant,
Maurice A. Stewart

CaSe: 5217-CI’-00011-DCN DOC #Z 172 Filed: 04/18/19 3 Of 3. Page|D #Z 904

CERTIFICATE OF SERVICE

1 hereby certify that on April 18, 2019, a copy of the Notice
of Consent Motion to Adjourn the Sentencing, Certification of Jay
V. Surgent, Eeq., and proposed form of Order was filed
electronically. Notice of the aforementioned pleadings will be
Sent to all parties via the Court’s electronic filing eyetem.

/S/Jay V. Surgent
Jay. V. Surgent, ESq.

1595315_1

